DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6,  19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen US 20040095655 A1.
Regarding claim 1 and 19 Owen teaches
1. (Currently Amended) A LiDAR system, comprising: 
an optical system(fig. 5) which includes a lens(1) that includes (a) a first exterior surface that faces a light source(7) for impingement of light from the light source upon the first exterior surface(fig. 5 top surface of 1) in an impingement direction and through which the light is received into an interior of the lens and (b) a second exterior surface (second surface of 1 ) through which the light exits the lens; (fig. 5)
wherein: the lens( fig. 11) is formed of a first lens section that includes the first exterior surface(triangle section of the lens 1) and a second lens section that includes the second exterior surface(bottom part of lens 1); (fig. 5)
the first lens section includes a first interior surface of the lens and the second lens section includes a second interior surface of the lens; (fig. 11)
the first and second interior surfaces of the lens face each other(fig. 11), such that the light received into the interior of the lens via the first exterior surface passes through the first and second interior surfaces of the lens before exiting out of the lens through the second exterior surface; and (fig. 11)
one of  the first lens section and the second lens section (any of the lens section), is rotatable about a rotation axis that is perpendicular to the impingement direction such that an angle of the second exterior surface relative to the first exterior surface is variable by the rotation and such that an angle of one of the first and second exterior surfaces relative to the impingement direction is variable by the rotation in order to bring about a variable beam deflection of the light from the light source  in at least one spatial direction.(fig. 5 and  fig. 8A, and fig. 8b)

6, 19. (New) A LiDAR system comprising:
an optical system(fig. 5) which includes a first lens(1) having a convexly curved surface and a second lens having a concavely curved (17) [0017]surface that is adjacent to the convexly curved surface;(fig. 5)
wherein:
the first lens and the second lens are situated in a shared optical path;(fig. 5)
at least one of the first lens and the second lens is configured to be set into rotation in order to bring about a beam deflection from the optical path in at least one spatial direction;(fig. 8a 8b)
the convexly curved surface and the concavely curved surface are disposed in the optical path such that the convexly curved surface interacts with the concavely curved surface;(fig. 8A, 8b) and
a radius of curvature of the concavely curved surface differs from a radius of curvature of the convexly curved surface.(fig. 5)
a radius of curvature of the concavely curved surface is adapted for a correction of a gap between the first lens and the second lens.(fig. 5)

4. (Currently Amended) The LiDAR system as recited in claim 1, wherein at least one of the first and lens or the second interior surfaces of the lens includes at least one is arched as convexly curved surface(fig. 11)

11. (Currently Amended) The LiDAR system as recited in claim 10, further comprising  a beam-forming unit(9), wherein the beam-forming unit is configured to impress beam characteristics before a beam of the light impinges upon the pivot mirror.  (fig. 2A)

13. (Currently Amended) The LiDAR system as recited in claim 1, wherein of the first lens section and/or the second lens section is rod-shaped.  (fig. 11)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,7-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen.

Regarding claims 5, 7-9, 14, 15, 16 Owen does not explicitly teach

5. (Currently Amended) The LiDAR system as recited in claim [[4]] 1, wherein one of the first and second interior surfaces is a convexly curved surface and the other of the first and second interior surfaces is a concavely curved surface, with  the convexly curved surface extending into an interior space of the concavely curved surface. (obvious design choice  based on [0052])

7. (Currently Amended) The LiDAR system as recited in claim 5, wherein the first interior surface is  the concavely curved surface and the second interior surface is  the convexly curved surface.  
8. (Currently Amended) The LiDAR system as recited in claim 5, wherein the first interior surface is  the convexly curved surface and the second interior surface is  the concavely curved surface.  
9. (Currently Amended) The LiDAR system as recited in claim 1, wherein at least one of the first and second exterior  surfaces planar.
16. (New) The LiDAR system as recited in claim 1, wherein one of the first and second lens sections is shaped as a semicircle.  (fig. 8A with [0052])
14. (Original) The LiDAR system as recited in claim 1, wherein the LiDAR system includes a plurality of laser-detector pairs.  (design choice to use device as a LIDAR)
 But rather teaches obviousness of using different kind of lenses [0052] in order to achieve desired beam output and therefore the limitations above are obvious design choice which lead to predictable result and can be modified to achieve desired beam propagation.


15. (New) The LiDAR system as recited in claim 1, 

wherein the light source includes a plurality of light sources, and the first lens section includes a plurality of first lens sub- sections that each faces a respective one of the light sources and that are disposed 
(a) at angles relative to one another and 

(b) around the second interior surface of the lens, so that respective focal points of the plurality of first lens sub-sections face different parts of the second interior surface of the lens.  
Obvious design choice to provide multiple beams.


Claim(s) 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of MORITA US 20020033988 A1 .
Regarding claims 10 Owen does not teach but Morita makes obvious 

2. (Currently Amended) The LiDAR system as recited in claim 1, wherein the first lens section is statically situated relative to the light source, and the second lens section is rotatably supported in relation to the first lens. (fig. 2 and fig. 3A and 3B)

10. (Currently Amended) The LiDAR system as recited in claim 1, further comprising  a pivot mirror to provide for a variation of an optical path of the light from the light source.  (fig. 2 and fig. 3A and 3B)

It would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Owen with teaching by Morita in order to provide one of multiple ways to rotate the lens.


Allowable Subject Matter
Claims 12, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/           Examiner, Art Unit 3645